DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
   
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 



Claims 1-10 and  24-26,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrema et al.  (US 10326171 B2, hereinafter Herrema).

Regarding claim 1, Herrema teaches, 
An apparatus for sequentially refilling multiple batteries with a fluid (Col 2, lines 28-30, A battery monitoring system for a plurality of liquid electrolyte batteries, the battery monitoring system measures the amount of water added to a lead-acid battery),
 wherein each battery has a plurality of cells (Col 3, lines 61-63, the liquid electrolyte battery 100 is a deep cycle lead-acid battery including multiple battery cells) which are individually refillable, 
comprising; a flow meter (a flow meter / flow rate sensor 16, Figure 1-2, Col 4, line 21) and a pressure regulator (pressure regulator / pressure sensor 18, Figure 2, Col 4, lines 21-22) attachable to each other between a hose (hose /feed tube 116, Figure 1-2, Col 4, line 8) and a fluid dispensing member (refill control valve 114, Figure 2, Col 4, line 11);
 the flow meter (Col 6,line 46, flow rate sensor 16) being capable of measuring the cumulative flow input to all of the plurality of cells in each of the batteries  (Col 9, lines 1-3, “measuring the volume of water added to each of the plurality of batteries using a flow rate sensor 16 ”);  one battery at a time, through the fluid dispensing member (to each battery cell through a refill control valve 114 / dispenser) and 
generating at least one signal (Col 6, line 51, a pulse signal) corresponding to the total amount of fluid passing through the fluid dispensing member (refill control valve 114, Figure 2, Col 4, line 11) detected by the flow meter to each of the batteries, one at a time; (Col 6,lines 46-48, figure 5, The flow sensor 16 includes an internal rotor and an internal hall-effect sensor. The hall-effect sensor depends on the water flow rate, and outputs a corresponding pulse signal to the signal conditioning circuit 44, which in turns outputs to the microprocessor 40 through an ADC 42. The microprocessor 40 then converts the digital signal to a value corresponding to the flow rate to each battery cell through a refill control valve 114 / dispenser) and
wherein the at least one signal is detectable by an operator after refilling each battery is completed and the amount of fluid added to each of the batteries is documented (Figure 5-6, Col 5, lines 13-35, “the on-board LED indicators 52 provide immediate feedback regarding the condition or performance of the battery 100”. LED 52 could also be elsewhere. Control module 12 transmits the sensor data to standalone device 60 includes handheld device, smartphone, tablet desktop, laptop, or a computer in a vehicle etc. , convenient for the operator to read the status of the battery, Figure 6), 
wherein the apparatus is employable as part of a batch process for refilling multiple batteries (Col 8, lines, 53-55, Figure 2, Figure 3,  the claimed “batch process” is the monitoring of a plurality/fleet of battery cells that is adapted to provide automated diagnostics for the plurality of lead-acid batteries 100) 
individually suitable for installation in a vehicle or as part of servicing individual vehicles employing as least one of the multiple batteries. (Col 1, lines 6-20, invention relates to intelligent systems for monitoring the condition and performance of liquid electrolyte batteries which are  the primary sources of electrical power for self-powered vehicles including for example forklifts and reach trucks).




Regarding claim 4, Herrema teaches the apparatus of Claim 1.
Herrema further teaches the apparatus comprising a communication interface  
(Col 4, lines 54-60) wireless personal area network, for example a Bluetooth Smart (BLE) network ) sending the at least one signal output from the flow meter corresponding to the total amount of fluid detected by the flow meter of fluid input to each of the batteries (Col 6, lines 46-55, Figure 2, the flow sensor 16 outputs a  pulse signal corresponding to the water flow rate for each batteries) , one at a time, during the operative state 23to an interactive database record  Col (Col 5, line 31-32, figure 6,standalone  device 60/ interactive data base) of multiple instances in which each of the multiple batteries has been filled (Col 9, lines 29-35, Figure 2, outputting data in the standalone  device 60/ interactive data base which includes the calculated water volume moving through the feed tube 116 during  the  period of time valve was in the operative state).
.
Regarding claim 5, Herrema teaches the apparatus of Claim 4,
Herrema further teaches  wherein the signal corresponding to the total amount of
fluid passing through the flow meter to refill each battery is communicated to an interactive database after each battery is refilled. (Col 8, lines 10-20, Figure 8, The control module communicate with the standalone device 60/ Interactive device via wireless network, the standalone device 60 identifies each control module 12 and reads data from each such control module 12, and determines if the data read is complete in other words determines the battery was refilled, Col 11, line 18 , see figure 8 step 90 -98).

Regarding claim 6, Herrema teaches the apparatus of Claim 1.
Herrema further teaches  wherein the flow meter includes a visual display, readable by the operator refilling each of the batteries. ( Col 4, lines 64-65, Figure 5, On-Board LED indicator 52. Col 5, lines 13-15, The on-board LED indicators 52 provide immediate feedback regarding the condition or performance of the battery 100).

Regarding claim 7, Herrema teaches the apparatus of Claim 6.
Herrema further teaches the apparatus comprising a flow indicator  ( Col 5, lines 16 LED three color indicator) in addition to the visual display (column 6, line 3, the screen display), the flow indicator also being visible to the operator to separately indicate to the operator completion of refilling of each battery so that the operator can proceed with refilling other batteries (Col 5, lines 15-20, A flow indicator could be any kind of visual indicator in addition to the visual display indicator of standalone hand held device, for example the prior art mention on-board LED indicator 52 include three LEDs: a steady green LED, a steady red LED, and a flashing red LED. The steady green LED can indicate the liquid level does not need refilling, the flashing red can indicate the liquid level needs refilling, and the steady red can indicate the liquid level is too high. This kind of three LED is also a visual flow indicator other than display).

Regarding claim 8, Herrema teaches the apparatus of Claim 1.
Herrema further teaches  wherein the fluid dispensing member is part of the apparatus including the pressure regulator and the flow meter ( Herrema, Col 4, , lines 21-22 Figure 1-2, a flow meter / flow rate sensor 16, , pressure regulator / pressure sensor 18).

Regarding claim 9, Herrema teaches the apparatus of Claim 8 wherein the fluid dispensing member has an operative state in which fluid flows through the fluid dispensing member, (Col 4, lines 6-7, Figure 2, single point watering system 110 provides water to each battery cell, which includes a flexible feed tube 116 / hose  that provides a fluid flow path from an inlet 112 to each battery cell through a refill control valve 114 / dispenser,), but through which fluid does not flow in an inoperative state, the fluid dispensing member being switchable between the operative and the inoperative state by the user (Col 6, lines 56-65, Figure 2, figure 5, the pressure sensor 18 is an in-line pressure sensor having an inlet and an outlet in fluid communication with the feed tube 116. The pressure sensor 18 outputs an analog signal in proportion to the fluid pressure in the feed tube 116.The  control module coupled with the processor 40 controls the flow through the feed tube. An operator observing the transmitted data from control module 12 on the standalone device 60. Based on the alert the operator can maintain the flow through the feed tube and valve to each battery).

Regarding claim 10, Herrema teaches the apparatus of Claim 1.
Herrema further teaches  wherein the flow meter includes a flow rate sensor (Col 4,  lines 21-22 Figure 1-2, a flow meter / flow rate sensor 16) continually detecting a variable flow rate during the time required to fill each battery, and the total amount of fluid passing through the flow meter to fill each battery is the integral of the variable flow over the time required to fill each battery (Herrema Col 10, Line 8-15 determine the refilling volume by integrating the flow rate over the time period ).

Regarding claim 24, Herrema teaches, a  method of monitoring and refilling a fleet (Col 2, lines 28-30, plurality of batteries) of liquid electrolyte batteries (Col 2, lines 28-30, of liquid electrolyte batteries) each equipped with fill tubes (Col 4, line 8, feed tube 116, Figure 1-2) and watering valves  mounted on the battery and delivering water to all cells in the battery (Col 4, lines 10-13, Figure 2, a refill control valve 114 for each battery cell, replacing the vent caps) , 
the fill tubes comprising a single input fill tube and branch fill tubes leading from the input fill tube to the watering valves in the cells,(Col 4, Lines 6-10,Figure 2, a single point watering system 110 provides water to each battery cell. The single point watering system includes a flexible feed tube 116 that provides a fluid flow path from an inlet 112 to each battery cell and also includes a refill control valve 114 for each battery) 
comprising the steps of: 1) intermittently connecting a fluid dispensing member 
(refill control valve 114, Figure 1-2) attached to a water supply hose (Figure 2, feed tube 116) to the single input fill tube (Figure 2, an inlet 112)   of a single point watering system (Figure 2, single point watering system 110) on individual batteries, one at a time (Col, 4 lines 6-10,to each battery cell); 
2) shifting the fluid dispensing member to an operative state in which water is injected through the single input fill tube until all of the cells are filled; (Col 5, lines 51-60, Figure 6,  According to the Bluetooth Smart protocol, the control modules 12 are each a peripheral device that posts data for a central device to read. The
standalone device 60, as a central device, reads the published data from the control modules 12. The control modules 12 can update the published data regularly or in response to an event, The battery status packet can be used to alert the user that the battery 60 requires an action item. Col 4, lines 11-15, The user/ operator can replace the vent cap with the refill valve/ shift the refill valve to dispense water in the battery cell) measuring the cumulative flow rate of water passing through the fluid dispensing member on a flow meter mounted on the fluid dispensing member during the operative state: (Col 9, lines 1-3, “measuring the volume of water added to each of the plurality of batteries using a flow rate sensor 16 ”);  
4) outputting, from the flow meter, the cumulative flow volume required to fill all of the cells on the battery to which the fluid dispensing member is communicable (Col 9, lines 31-36, outputting the calculated water volume for an application program hosted on the standalone device 60, and optionally indicating to the user of standalone device 60 when watering is complete) ; and 
275) communicating the cumulative flow data to an interactive external database (Col 5, lines, 32-34 The standalone device 60/ smart phone/ tablet etc) storing (Col 5, line 42, flow rate data stored to a remote server 62)  information for the battery being filled and other batteries (Col 5, lines 61, sensor data includes battery status) in the fleet (Figure 6, a plurality of battery monitoring systems 10)  
6) repeating steps 1-5 for other batteries in the fleet. (Figure 7 is a flow chart is an illustrating the collection of sensor data in accordance with a current embodiment. Figure 8-9 further show the iteration process of monitoring system. Which is a repetitive/iterative process based on the number of battery cells.


Regarding claim 25, Herrema teaches the method of Claim 24 wherein the cumulative flow data is wirelessly communicated to the interactive external database (Col 5, lines, 32-34 The standalone device 60/ smart phone/ tablet etc) through an external communications interface. (Col 5, lines 30-50,Figure 5 the control module 12 collects the sensor data associated with each battery and transmits over the wireless network for example a Bluetooth Smart (BLE) network. Other networks include ZigBee networks and Wi-Fi networks for a nearby standalone device 60)
 
Regarding claim 26, Herrema teaches the method of Claim 24 wherein each battery is identified by a unique indicia  (the unique-indicia/time-stamped data corresponding to each battery attached to a post request from standalone device) each battery and the unique indicia on each battery is communicated to the external database along with communication of the cumulative flow data to maintain a record for each battery in the fleet. (Col 8, lines 11-15, “Figure. 8. At step 90, and after discovering each control module 12 on the local wireless network, the standalone device 60 identifies each control module 12, identified as a "peripheral device" or "peripheral" in FIGS. 8 and 9”, each control module represent. the standalone device 60 transmits a POST request to the server 62, requesting that the server 62 accept and store data accompanying the POST request, the data corresponding to timestamped sensor data from the control modules 12. Figure 9, At step 122, the standalone 45 device 60 receives a response code and message from the server 62. At step 124, the standalone device 60 determines if the request was received by the server 62 and is being processed, e.g., response code 200 in HTML”).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Herrema  and in view of Simpson et al. (US 5184309A, hereinafter Simpson)

Regarding claim 11, Herrema teaches the apparatus of Claim 1.
Herrema teaches the apparatus of claim 1 filling each cell of an individual battery one at a time. (Col 2, lines 28-30, A battery monitoring system for a plurality of liquid electrolyte batteries, the battery monitoring system measures the amount of water added to a lead-acid battery),
Herrema does not teach wherein the fluid dispensing member comprises a watering gun for filling each cell of an individual battery one at a time.

However, Simpson teaches wherein the fluid dispensing member comprises a watering gun (Col 3, lines 15-17, Figure 1, a fluid dispensing nozzle 10/ watering gun) for filling each cell of an individual battery one at a time (Col 3, lines 57-58,the nozzle 10 is attached to a hose and fluid pass though the nozzle).

Therefore, the combination of Herrema and Simpson teaches wherein the fluid dispensing member comprises a watering gun  (Simpson, Col 3, lines 15-17, Figure 1) for filling each cell of an individual battery one at a time (Herrema, Col 2, lines 28-30),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a battery monitoring system for a plurality of liquid electrolyte batteries of Herrera to incorporate Simpson’s fluid dispensing nozzle including the inline flow meter and data processing unit, with the benefits of better controlled operation of battery watering system and user friendly cost effective (Simpson, Col 1, lin12-14).



Regarding claim 12, Herrema teaches an apparatus for refilling multiple, individual batteries with a fluid (Col 2, lines 28-30, A battery monitoring system for a plurality of liquid electrolyte batteries, the battery monitoring system measures the amount of water added to a lead-acid battery), comprising; 
Herrema teaches an apparatus for refilling individual batteries with fluid but Herrera does not teach that the refilling is done by a  nozzle having an operative state allowing flow of the fluid through the nozzle and an inoperative state in which flow does not pass through the nozzle; 24a nozzle fitting attachable to a hose supplying the fluid for refilling the battery; a nozzle outlet for delivering fluid to the battery; a flow meter with fluid passing through the flow meter also passing through the nozzle, the flow meter outputting data indicative of the cumulative flow through the flow meter and into the each individual battery during the nozzle operative state; and a communication interface for sending a signal corresponding to the total amount of fluid passing through the flow detector during the operative state of the nozzle and into each individual battery to a data record of multiple instances in which each of the multiple batteries is filled with fluid.

However, Simpson teaches the apparatus comprising: a nozzle (Col 3, lines 15-17, Figure 1, a fluid dispensing nozzle 10) having an operative state allowing flow of the fluid through the nozzle (Col 2, lines 2-3, a positive electrical or electromechanical actuation to open the main valve of the nozzle) and an inoperative state in which flow does not pass through the nozzle (Col 2, lines 2-3, operating to automatically shut down the main valve) ; 24a nozzle fitting attachable to a hose (Col 3, lines 57-58,the nozzle 10 is attached to a hose) supplying the fluid ( Col 3, lines 57-58, fluid can flow from a storage tank) for refilling the battery; a nozzle outlet for delivering fluid (Col 3, line 16, a fluid dispensing nozzle) to the battery; a flow meter with fluid passing through the flow meter also passing through the nozzle (Col 1,lines 33-35, “a hand held fuel dispensing nozzle having an in-line, point-of-delivery electronic fluid flow meter”) the flow meter outputting data indicative of the cumulative flow through the flow meter and into the each individual battery during the nozzle operative state (Col 1-34-38, “a data processing unit coupled to the flow meter for input and processing of data related to the fluid flow through the nozzle” ; and a communication interface for sending a signal corresponding to the total amount of fluid passing through the flow detector during the operative state of the nozzle and into each individual battery to a data record of multiple instances in which each of the multiple batteries is filled with fluid (Col 1, lines 61-68, the data processing device is coupled to a communication interface that is, in tum, coupled to a remote location having a centralized monitoring and control system. The remote system can be coupled to a plurality of nozzles according to the present invention, installed throughout a retail facility, for' centralized monitoring, control and data storage”)

	Therefore, the combination of Herrema and Simpson teaches:
an apparatus for refilling multiple, individual batteries with a fluid (Herrema, Col 2, lines 28-30) the apparatus comprising: a nozzle (Simpson, Col 3, lines 15-17, Figure 1, nozzle 10) having an operative state allowing flow of the fluid through the nozzle (Simpson, Col 2, lines 2-3) and an inoperative state in which flow does not pass through the nozzle (Simpson, Col 2, lines 2-3) ; 24a nozzle fitting attachable to a hose (Simpson, Col 3, lines 57-58) supplying the fluid (Simpson,  Col 3, lines 57-58) for refilling the battery(Herrema, Col 2, lines 28-30); a nozzle outlet for delivering fluid (Simpson, Col 3, line 16) to the battery (Herrema, Col 2, lines 28-30); a flow meter with fluid passing through the flow meter also passing through the nozzle (Simpson, Col 1,lines 33-35),meter outputting data indicative of the cumulative flow through the flow meter and into the each individual battery (Herrema, Col 2, lines 28-30) during the nozzle operative state (Simpson, Col 1-34-38); and a communication interface for sending a signal corresponding to the total amount of fluid passing through the flow detector during the operative state of the nozzle and into each individual battery (Herrema, Col 2, lines 28-30) to a data record of multiple instances in which each of the multiple batteries ( Herrema, Col 3, lines 62-63) is filled with fluid (Simpson, Col 1, lines 61-68).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a battery monitoring system for a plurality of liquid electrolyte batteries of Herrera to incorporate Simpson’s fluid dispensing nozzle including the inline flow meter and data processing unit, with the benefits of better controlled operation of battery watering system and user friendly cost effective (Simpson, Col 1, lin12-14).



Regarding claim 13, Herrema teaches,
A system for monitoring and intermittently watering a fleet of multiple batteries one at a time (Col 3, lines 51-53, the battery monitoring system monitoring the condition or performance for example watering of a plurality of liquid electrolyte batteries) , 
each battery of the fleet including a plurality of individual battery cells lines (Col 3, lines 61-63,Figure 1, the liquid electrolyte battery 100 is a deep cycle lead-acid battery including multiple battery cells) each of which may require replenishment of possibly different amounts of water (Col 9, Figure 2, different battery need different amount of water replenishment based on the output data of level sensor 28.“the output of the liquid level sensor 28 varies in relation to the liquid level within the battery”,
 individual batteries being equipped with a battery single point watering subassembly attachable to the individual batteries (Col 4, lines 6-7, Figure 1, “a single point watering system 110 provides water to each battery cell”) , 
the battery watering subassembly comprising a plurality of valves positionable in battery cell vent openings (Col 4, lines 10-11, Figure 1, the single point watering system also includes a refill control valve 114 for each battery cell) , 
individual valves being shiftable between an open position to allow fluid to enter a battery cell and a closed position when the fluid level in the individual battery cell reaches a prescribed level (Col 4, lines 10-13, a refill control valve 114 for each battery cell, replacing the vent caps and being twisted into the vent openings for each battery cell, Col 9, lines 16-19, measuring the liquid level within the batteries generally includes measuring the output of the liquid level sensor 28 and comparing the output against a predetermined minimum liquid level  and the valve closes) ; 
a single input opening on a single fluid input fill tube communicating with branch tubes leading to individual valves so that fluid is introduced through the single input fill tube to the branch tubes and the individual valves only through the single fluid input opening, (Col 4, lines 6-7, Figure 2, single point watering system 110 provides water to each battery cell, which includes a flexible feed tube 116 / hose  that provides a fluid flow path from an inlet 112 to each battery cell through a refill control valve 114 / dispenser)
fluid flow through the fill tube (feed tube 116,Col 4, line 8)   and the branch tubes (Col 4, line7, single point watering system 110 ) ceasing after all valves (a refill control valve 114 / dispenser)  in communication with the conduits close; (Col 2, lines 28-37, Figure 1-2,  The pressure sensor 18 outputs an analog signal in proportion to the fluid pressure in the feed tube 116.a flow rate sensor (16), a pressure sensor(18), and a microprocessor (40) coupled to the output of the flow rate sensor and the pressure sensor. The microprocessor determines the amount of water added
to the lead-acid battery based on the measured pressure within a feed tube. When the battery is filled the valve, closes based on the tube pressure data).
25a direct fill link outlet for delivering water to the input feed tube of individual batteries when placed in communication with the input feed tube on each individual battery; (Col 4, lines 6-7, Figure 2, single point watering system 110 provides water to each battery cell, which includes a Feed tube 116 connected to each batteries with a refill control valve 114.the monitoring system consists of pressure sensor 18 and flow rate sensor 16.Col 6, lines 46-58, Figure 2, both the flow sensor 16 and pressure sensor 18 are in-line flow sensor and in-line pressure sensor having an inlet and an outlet in fluid communication with the feed tube 116).
a flow meter mounted on the direct fill link and in fluid communication with the fluid dispensing member (Col 6, lines 46-47, Figure 2, the flow sensor 16 is an in-line flow sensor having an inlet and an outlet in fluid communication with the feed tube 116) 
for determining the cumulative flow through the direct fill link to fill all of the cells of each individual battery; (Col 9, lines 1-3, “measuring the volume of water added to each of the plurality of batteries using a flow rate sensor 16 ”);  
 a flow meter data output member for outputting the cumulative amount of fluid passing through the flow meter and the direct fill link during the operative state; (Col 9, lines 29-35, Figure 2, outputting data in the standalone  device 60 which includes the calculated water volume moving through the feed tube 116 during  the  period of time valve was in the operative state).

a communication interface (Col 4, lines 54-60) the Bluetooth Smart (BLE) network) for providing data corresponding to the total amount of fluid passing through the flow meter to a data record of multiple instances in which each individual battery if refilled;(Col 5, lines 30-33,Figure 5 the control module 12 collects the sensor data associated with each battery and transmits over the wireless network for a nearby standalone device 60. The diagnostic functions include a series of instructions stored in a computer readable data storage device like a remote server 62 or the standalone device 60 itself. the standalone device 60 acquires sensor data from a plurality of control modules 12, each associated with a battery 100).
 an interactive database (Col 5, lines, 32-34 The standalone device 60/ smart phone/ tablet etc) with which the communication interface is communicable for storing the date/time and amount of water added to each individual battery, (Col 6, lines 5-6, Figure 5 the data transmitted to the remote server 62 can be stored in a remote database. the information stored in the database includes a digital timestamp for the diagnostic analysis by the remote server 62)

and distinct indicia on individual batteries being detectable by the system to identify each battery to the database. (Col 8, lines 11-15, “Figure. 8. At step 90, and after discovering each control module 12 on the local wireless network, the standalone device 60 identifies each control module 12, identified as a "peripheral device" or "peripheral" in FIGS. 8 and 9”, each control module represent . the standalone device 60 transmits a POST request to the server 62, requesting that the server 62 accept and store data accompanying the POST request, the data corresponding to timestamped sensor data from the control modules 12).


Herrema teaches a system for monitoring and intermittently watering a fleet of multiple batteries one at a time but Herrera does not teach that the refilling is done by a  
the system comprising; a direct fill link attached to a water supply hose and being shiftable between an open and a closed state by a person, water flowing through when the system is in an operative state and the nozzle is open wherein water does not flow through the direct fill link when the system is in an inoperative state or when the direct fill link is in a closed state allowing the fluid to pass through the direct fill link in a controlled manner, the direct fill link being attachable to a hose supplying fluid for refilling the individual batteries when in the operative state sequentially and one at a time; 

However, Simpson teaches the system comprising; a direct fill link (Col 3, lines 15-17, Figure 1, a fluid dispensing nozzle10/ fitting link) attached to a water supply hose (Col 3, lines 57-58,the nozzle 10 is attached to a hose) and being shiftable between an open and a closed state by a person (Col 3, lines 18-25, Figure 1, The nozzle/ fill link includes a handle 11 which  is generally arranged and configured for convenient handling by a user to control the flow of a fluid through the nozzle / fill link), 
water flowing through when the system is in an operative state and the nozzle is open (Col 2, lines 2-3, a positive electrical or electromechanical actuation to open the main valve of the nozzle)wherein water does not flow through the direct fill link when the system is in an inoperative state or when the direct fill link is in a closed state (Col 2, lines 2-3, operating to automatically shut down the main valve) allowing the fluid to pass through the direct fill link in a controlled manner  the flow meter for input and processing of data related to the fluid flow through the nozzle (Col 1, lines 32-37, nozzle having an in-line, fluid flow meter and a data processing unit coupled to the flow meter for input and processing of data related to the fluid flow through the nozzle) , the direct fill link being attachable to a hose supplying fluid for refilling the individual batteries when in the operative state sequentially and one at a time; (Col 3, lines 57-58,the nozzle 10 is attached to a hose and fluid can flow from a storage tank via hose, and filled the batteries sequentially when valve is in open state ) 

Therefore, the combination of Herrema and Simpson teaches,
A system for monitoring and intermittently watering a fleet of multiple batteries one at a time (Herrema, Col 3, lines 51-53) 
each battery of the fleet including a plurality of individual battery cells lines (Herrema, Col 3, lines 61-63,Figure 1) each of which may require replenishment of possibly different amounts of water (Herrema, Col 9, Figure 2)
 individual batteries being equipped with a battery single point watering subassembly attachable to the individual batteries (Herrema, Col 4, lines 6-7, Figure 1) , 
the battery watering subassembly comprising a plurality of valves positionable in battery cell vent openings (Herrema, Col 4, lines 10-11, Figure 1) , 
individual valves being shiftable between an open position to allow fluid to enter a battery cell and a closed position when the fluid level in the individual battery cell reaches a prescribed level (Herrema, Col 4, lines 10-13,  Col 9, lines 16-19); 
a single input opening on a single fluid input fill tube communicating with branch tubes leading to individual valves so that fluid is introduced through the single input fill tube to the branch tubes and the individual valves only through the single fluid input opening, (Herrema, Col 4, lines 6-7, Figure 2)
fluid flow through the fill tube (Herrema, Figure 2, 116)   and the branch tubes (Herrema, Figure 2 110 ) ceasing after all valves (Figure 2,114)  in communication with the conduits close; (Herrema, Col 2, lines 28-37, Figure 1-2)
a direct fill link (Simpson, Col 3, lines 15-17, Figure 1) attached to a water supply hose (Simpson, Col 3, lines 57-58,the nozzle 10 ) and being shiftable between an open and a closed state by a person (Simpson, Col 3, lines 18-25, Figure 1), 
water flowing through when the system is in an operative state and the nozzle is open (Simpson, Col 2, lines 2-3) 
wherein water does not flow through the direct fill link when the system is in an inoperative state or when the direct fill link is in a closed state (Simpson, Col 2, lines 2-3) allowing the fluid to pass through the direct fill link in a controlled manner  the flow meter for input and processing of data related to the fluid flow through the nozzle (Simpson, Col 1, lines 32-37) , the direct fill link being attachable to a hose supplying fluid (Simpson, Col 3, lines 57-58) for refilling the individual batteries when in the operative state sequentially and one at a time; 
25a direct fill link outlet for delivering water to the input feed tube of individual batteries when placed in communication with the input feed tube on each individual battery; (Herrema, Col 4, lines 6-7, Figure 2, 16.Col 6, lines 46-58, Figure 2).
a flow meter mounted on the direct fill link and in fluid communication with the fluid dispensing member (Herrema, Col 6, lines 46-47, Figure 2) 
for determining the cumulative flow through the direct fill link to fill all of the cells of each individual battery; (Herrema, Col 9, lines 1-3)  
 a flow meter data output member for outputting the cumulative amount of fluid passing through the flow meter and the direct fill link during the operative state; (Herrema, Col 9, lines 29-35, Figure 2)

a communication interface for providing data corresponding to the total amount of fluid passing through the flow meter to a data record of multiple instances in which each individual battery if refilled;( Herrema, Col 5, lines 30-33,Figure 5) an interactive database with which the communication interface is communicable for storing the date/time and amount of water added to each individual battery, (Herrema, Col 6, lines 5-6, Figure 5)
and distinct indicia on individual batteries being detectable by the system to identify each battery to the database. (Herrema, Col 8, lines 11-15, “Figure. 8, 9).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a battery monitoring system for a plurality of liquid electrolyte batteries of Herrera to incorporate Simpson’s fluid dispensing nozzle including the inline flow meter and data processing unit, with the benefits of better controlled operation of battery watering system and user friendly cost effective (Simpson, Col 1, lin12-14).


Regarding claim 14, combination of Herrema and Simpson teaches the system of Claim 13,
Herrema, with the obvious motivation above in claim 13,further teaches  wherein data is wirelessly communicated between the communications interface and the interactive database.  ( Herrema, Col 5 , lines 30-33, Figure 2, the control module 12 transmits the sensor data over the wireless network for a nearby standalone device 60). 


Regarding claim 15, combination of Herrema and Simpson teaches the system of Claim 14,
Herrema, with the obvious motivation above in claim 13,further teaches  
  wherein data is collected from the communications interface comprises a smart phone or tablet separate from the fluid dispensing member.  (Herrema, Col 5 , Lines 33-37, Figure 2, The standalone device 60 includes a handheld device, for example a smartphone, a tablet, or a laptop, or includes a desktop device, for example a computer workstation, or a component of a vehicle). 
 

 Regarding claim 16, combination of Herrema and Simpson teaches the system of Claim 13,
Herrema, with the obvious motivation above in claim 13,further teaches
wherein the distinct indicia comprises a unique bar code (the operator uses the handheld device (see Figure 6 , item 60) to scan the barcode on the surface of the battery to record the identification of each battery) for each battery (Col 8, lines 11-15, “Figure. 8. At step 90, and after discovering each control module 12 on the local wireless network, the standalone device 60 identifies each control module 12, identified as a "peripheral device" or "peripheral" in FIGS. 8 and 9”, each control module represent . the standalone device 60 transmits a POST request to the server 62, requesting that the server 62 accept and store data accompanying the POST request, the data corresponding to timestamped sensor data from the control modules 12. “Figure 9, At step 122, the standalone device 60 receives a response code and message from the server 62. At step 124, the standalone device 60 determines if the request was received by the server 62 and is being
processed, e.g., response code 200 in HTML.” Even though the prior art did not mention a BAR code but the standalone device uses a specific code to identify each battery cell).


Regarding claim 17, combination of Herrema and Simpson teaches the system of
Claim 13,
Herrema, with the obvious motivation above in claim 13,further teaches
 wherein data for each watering event for each battery need only be stored in the interactive database ( Herrema, Col 5 , lines 43-50, Figure 2, the control module 12 transmits the sensor data over the wireless network for a nearby standalone device 60. The diagnostic functions include a series of instructions stored in a computer readable data storage device like a remote server 62 or the standalone device 60 itself).


Regarding claim 18, combination of Herrema and Simpson teaches the system of
Claim 13,
Herrema, with the obvious motivation above in claim 13,further teaches wherein the interactive database provides outputs for scheduling additional watering events based on the previous history of watering events for individual batteries.  ( Herrema, Col 9, lines 50-58 the standalone device 60 generates an alert to the user. The alert can include an action item to replace the aging battery. The action item can be displayed by an application program hosted on the standalone device 60. The standalone device 60 can additionally schedule water refilling’s based on the collected data such as history of previous impacts or changes of battery condition).


Regarding claim 19, combination of Herrema and Simpson teaches the system of
Claim 13,
Herrema with the obvious motivation above in claim 13,further teaches wherein communication of watering events flow data for individual batteries to the interactive database occurs only from the flow meter through the communication interface.  (Col 6, lines 46-55, Figure 2 and figure 5, The flow sensor 16 is an in-line flow sensor having an inlet and an outlet in fluid communication with the feed tube 116. The flow sensor outputs a corresponding pulse signal to the signal conditioning circuit 44, which in turns outputs to the microprocessor 40 through an ADC 42. The microprocessor 40 then converts the digital signal to a value corresponding to the flow rate within the feed tube 116).


Regarding claim 20, combination of Herrema and Simpson teaches the system of
Claim 13,
Herrema with the obvious motivation above in claim 13,further teaches wherein the flow meter generates continuous signals when operative so that the amount of water dispensed to an individual battery is determined by subtracting a first signal at the beginning of a corresponding operative state for that individual battery from a second at the end of the corresponding operative state for that individual battery.  (Herrema  Col 9, lines 59-67, Measuring the volume of water added to the batteries can 
alternatively include (for each battery) measuring the pressure of water moving through the feed tube 116, calculating the volume of water added during the period in which the measured pressure is between a minimum pressure (first signal)  and a maximum pressure (second signal), Calculating the volume of water added is performed according to Bernoulli's equation in which the flow rate is derived from the pressure within the feed tube 116 (as measured by the pressure sensor 18) and  outputting the calculated water volume for an application program hosted on the standalone device 60, and indicating to the user of the standalone device when the watering is complete).

Regarding claim 21, combination of Herrema and Simpson teaches the system of
Claim 13,
Herrema with the obvious motivation above in claim 13,further teaches wherein the interactive database is external to the batteries and to the flow meter and data for historical watering events is resident only externally in the database. (Col 5, lines 30-33,Col 6, lines 5-7, Figure 5, the control module 12 collects the sensor data associated with each battery and transmits over the wireless network for a nearby standalone device 60. The diagnostic functions include a series of instructions stored in a computer readable data storage device like a remote server 62 or the standalone device 60 itself. The stored database includes historical sensor data, the historical sensor data including a digital timestamp for diagnostic analysis by the remote server 62 as explained further below).

Regarding claim 22, combination of Herrema and Simpson teaches the system of
Claim 13,
Simpson, with the obvious motivation above in claim 13,further teaches wherein the fluid dispensing member comprises a direct fill link.(Col 3, lines 15-17, Figure 1, a fluid dispensing nozzle10/ direct fitting link)

Regarding claim 23, combination of Herrema and Simpson teaches the system of
Claim 13,
Herrema, with the obvious motivation above in claim 13,further teaches wherein the batteries are motive power batteries.( Col 1, lines 15-20, the battery monitoring system for a plurality of liquid electrolyte batteries used in the self-powered vehicles including for example forklifts and reach trucks. These batteries are known as motive power).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Herrema  and in view of Simpson et al. (US 5365984 A, hereinafter Simpson984)


Regarding claim 2, Herrema teaches the apparatus of Claim 1.
Herrema teaches the battery monitoring apparatus for refilling fleet of batteries (Col 4, lines 5-11, Figure 1, a single point watering system 110 provides, fills, refills water to each battery cell).
Herrema does not teach that the apparatus  further comprising a connector , mountable on the fluid dispensing member to connect the fluid dispensing member to each battery when that battery is refilled the connector being disconnectable from each battery after refilling. 
However, Simpson984 teaches the apparatus  further comprising a connector (Col 3, lines, 26- 27,Figure 1, a connector 111,  A valve connector portion 108, ) mountable on the fluid dispensing member to connect the fluid dispensing member (Col 3, lines, 26- 35,Figure 1,  an electrical connection between the dispenser nozzle 104 and the fuel dispensing valve 105. A valve connector portion 108 of valve 105 mates with a connecting collar 106 of hose 102 to connect dispensing hose 102 to nozzle 104 ), to each battery when that battery is refilled the connector being disconnectable  (Col 2 , lines 5-6, the purpose of all these connectors are to for providing power to a fuel dispensing nozzle, all the dispensing members are connected using the connectors when fully operational which implies that all these connectors are disconnectable when not in operation, see Col 7, lines 7-15, Figure 5 and Figure 9 ) from each battery after refilling 

Therefore, combination of Herrema and Simpson984 teaches:
 The apparatus of Claim 1 (Herrema, Col 4, lines 5-11, Figure 1)further comprising a connector (Simpson984, Col 3, lines, 26- 27,Figure 1) mountable on the fluid dispensing member to connect the fluid dispensing member  (Simpson984, Col 3, lines, 26- 35, Figure 1) to each battery when that battery is refilled, the connector being disconnectable (Simpson984, Col 2 , lines 5-6, Col 7, lines 7-15, Figure 5 and Figure 9 )  from each battery after refilling  (Herrema, Col 4, lines 5-11, Figure 1). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a battery monitoring system for a plurality of liquid electrolyte batteries of Herrera to incorporate Simpson’s electrically connected fluid dispensing nozzle , with the benefits of connecting and better controlling the operation of the battery watering system with a powered nozzle easy to control and monitor watering the battery cells efficiently. (Simpson, Col 2 lines 45-57).

Regarding claim 3, combination of Herrema and Simpson984 teaches the apparatus of Claim 2.
Herrema and Simpson984, with the obvious motivation above in claim 2,further teaches wherein the connector (Simpson984, Col 3, lines, 26- 27,Figure 1, a connector 111,  A valve connector portion 108 )r   is connectable to and disconnectable (Col 2 , lines 5-6, the purpose of all these connectors are to for providing power to a fuel dispensing nozzle, all the dispensing members are connected using the connectors when fully operational which implies that all these connectors are disconnectable when not in operation, see Col 7, lines 7-15, Figure 5 and Figure 9 )  from a mating connector (Simpson984 “Mating threads 122 on the inside of valve connector portion 108 connect directly to threaded portion 110”).on a single input fill tube which is part of a single point watering system  mounted on each battery (Herrema, Col 4, lines 6-7, Figure 1 a single point watering system 110 provides water to each battery cell), permitting the plurality of cells on each battery to be refilled through a single input fill tube (Herrema, Col 4, lines 7-11, Figure 1The single point watering system includes a flexible feed tube 116 that provides a fluid flow path from an inlet 112 to each battery cell. The single point watering system also includes a refill control valve 114 for each battery cell) , the cumulative flow measured by the flow meter comprising the sum total of fluid cumulatively added (Herrema, Col 9, lines 29-33, Figure 2,measuring the volume of water added to the batteries generally includes (for each battery) measuring the flow rate of water moving through the feed tube 116, calculating the volume of water added during the period )to all of the plurality of cells in each battery, one at a time (Herrema, Col 3, lines 61-63, Figure 1, The liquid electrolyte battery 100 is a deep cycle lead-acid battery including multiple battery cells)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

William E. M. Jones (US 20110236730 A1) “A system for watering aqueous battery cells. The system includes a water conduit connectable to a water source, and multiple nozzles attached to and in fluid communication with
the water conduit for distributing water to each of the battery cells. The nozzles provide a similar flow rate of water over a similar period of time to provide a similar amount of water to each cell. A method for watering multiple battery cells is also provided”.
Larry Hayashigawa  (US20060281000A1) “An electrolyte level control system for adding a quantity of water to raise the electrolyte level in a forklift battery having a hydro-mechanical cutoff valve. The system includes a reservoir, a reservoir-level sensor, a transmitter, a distribution
system, a battery-charge sensor, a solenoid valve, a battery electrolyte level sensor, and a battery-electrolyte control system that controls the position of the solenoid valve in light of the detection of a battery state of charge from the battery charge sensor, and the detection of the battery electrolyte level from the battery electrolyte level sensor. The system provides for watering the battery when the state of charge is full and the electrolyte level is not full”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DILARA SULTANA/    Examiner, Art Unit 2867                                                                                                                                                                                                    

/ALVARO E FORTICH/    Primary Examiner, Art Unit 2867